Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

KURT A. YOUNG                                      GREGORY F. ZOELLER
Nashville, Indiana                                 Attorney General of Indiana

                                                   JAMES B. MARTIN
                                                   Deputy Attorney General

                                                                                 FILED
                                                   Indianapolis, Indiana

                                                                             Feb 22 2013, 9:20 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                     CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




JOHN KENNEDY,                                      )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A02-1206-CR-450
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Viola Taliaferro, Senior Judge
                            Cause No. 49F18-0805-FD-122292


                                       February 22, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          John Kennedy appeals his conviction of Class D felony theft.1 Because there was

sufficient evidence to support his conviction, we affirm.

                            FACTS AND PROCEDURAL HISTORY

          On March 10, 2008, Kennedy worked as a cashier at Circle K in Marion County,

Indiana. That day he made two money orders, each for $400, which listed Kennedy’s home

address, were made out to North Lake Village, and were signed by Kennedy’s wife. At the

end of Kennedy’s shift, a coworker processed payment for one $400 money order at the cash

register. The next day, when the money order machine and cash register were reconciled, the

former showed that two $400 orders were printed but there was payment at the cash register

for only one. The store manager determined $400 was missing from the register.

          Following a bench trial, the court found Kennedy guilty of Class D felony theft.

                                DISCUSSION AND DECISION

          This court does not assess the credibility of witnesses or reweigh the evidence when

reviewing a challenge to the sufficiency of evidence. McHenry v. State, 820N.E.2d 124, 126

(Ind. 2005). We affirm a conviction unless no “reasonable trier of fact” could have found

defendant guilty beyond a reasonable doubt. Id. Thus, it is not necessary that the evidence

overcome every reasonable hypothesis of innocence; the evidence is sufficient if an inference

reasonably may be drawn from it to support the conviction. Lock v. State, 971 N.E.2d 71, 74

(Ind. 2012).

          The elements of Class D felony theft require the State to prove Kennedy: 1)


1
    Ind. Code § 35-43-4-2(a).
                                               2
knowingly or intentionally; (2) exerted unauthorized control over property of Circle K; (3)

with intent to deprive Circle K of any part of its value or use. See Ind. Code § 35-43-4-2(a).

The facts most favorable to the judgment demonstrate that Kennedy made two money orders,

both listing his home address and signed by his wife, but he paid for only one of the two.

The trial court could reasonably infer from these facts that Kennedy knowingly exerted

unauthorized control over Circle K property and intended to deprive it of the value of the

cash. See, e.g., Buntin v. State, 838 N.E.2d 1187 (Ind. 2005) (judgment of theft sustained

based on circumstantial evidence alone because it supported reasonable inference of guilt).

       Kennedy presents other scenarios that suggest other individuals were responsible for

the $400 theft; however, as this Court has time and again stated: we will not reweigh the

evidence or require the evidence to overcome every reasonable hypothesis of innocence.

Lock, 971 N.E.2d at 74. We accordingly affirm.

       Affirmed.

ROBB, C.J., and PYLE, J., concur.




                                              3